Per Curiam,
The evidence in this case shows that an employee of defendant drove defendant’s horse at a trot, with a loose rein, through a narrow roadway, some six and a half feet in width, bordered by a sidewalk only two feet in width. It appears that the horse suddenly shied, and moved sidewise, so that the wheel of the wagon to which he was attached, was thrown upon the narrow sidewalk, striking and injuring the plaintiff, a small boy. Whether or not the driver exercised due care, under the circumstances, in permitting the horse to travel at such a rate of speed, or whether it ivas careless in him to drive with a slack rein at that time and place, were questions for the jury to determine. Binding instructions in favor of defendant were properly refused, and the question of the driver’s negligence was submitted to the jury in a charge to which no exception was taken.
The judgment is affirmed.